Case 1:17-cr-00722-VSB Document 296 Filed 02/27/20 Page 1 of 10




                                                        2/27/2020
Case 1:17-cr-00722-VSB Document 296 Filed 02/27/20 Page 2 of 10
Case 1:17-cr-00722-VSB Document 296 Filed 02/27/20 Page 3 of 10
Case 1:17-cr-00722-VSB Document 296 Filed 02/27/20 Page 4 of 10
Case 1:17-cr-00722-VSB Document 296 Filed 02/27/20 Page 5 of 10
Case 1:17-cr-00722-VSB Document 296 Filed 02/27/20 Page 6 of 10
Case 1:17-cr-00722-VSB Document 296 Filed 02/27/20 Page 7 of 10
Case 1:17-cr-00722-VSB Document 296 Filed 02/27/20 Page 8 of 10
Case 1:17-cr-00722-VSB Document 296 Filed 02/27/20 Page 9 of 10
Case 1:17-cr-00722-VSB Document 296 Filed 02/27/20 Page 10 of 10
